Title: Notes on Appointments, 31 July 1804
From: Jefferson, Thomas
To: 


               
                  
                     ca. July 1804
                  
               
               Orleans
               
                  
                     Govr.
                     
                     Claiborne
                  
                  
                     Secretary
                     
                     <Sumpter.> James Brown. <Prevost. Petit. Detrehan.>
                  
                  
                     Judges
                     
                     <James Brown>
                  
                  
                     
                     
                     Pinkney
                  
                  
                     
                     •
                     Kirby
                  
                  
                     
                     •
                     Prevost
                  
                  
                     
                     •
                     Hall Distr.
                  
                  
                     
                     
                     Rodney Thos. Govr. Misipi. [he is judge of Misipi]
                  
                  
                     
                     
                     Hull
                  
                  
                     
                     •
                     Williams Rob. <District>
                  
                  
                     Atty
                     
                     <Rufus Easton>
                  
                  
                     
                     
                     <James Brown>
                  
                  
                     
                     
                     Dickerson
                  
                  
                     Marshall.
                     
                     <Molier qu?> Clouet (11. 51.) or Guillot (25. 67. 78.) Thos Urqhart. 97. 110. Fr. E. S
                  
               
               
               
                  
                     
                     Legislative council
                     
                     
                  
                  
                     
                     French.
                        
                     Americans
                  
                  
                     
                     Detrihan. 7. 47. 85. 116
                     Benjamin
                     Morgan. C.
                  
                  
                     
                     <Detrehan. 7. 47. + 85>
                     John
                     Watkins. C.
                  
                  
                  
                     
                     <Petit 5. 45. 72.>
                     q
                     Petit. 5. 45. 72.*
                  
                  
                     <q.
                     Dorsiere 8. 48. 73. Eng. * 94.>
                     
                     Evan Jones.
                  
                  
                     <q.
                     Clouet. 11. 51.>
                     
                     Clarke
                  
                  
                     
                     Cuisergue. 16. 56. 106.
                     
                     Roman. 107. Attacapas
                  
                  
                     <q.
                     Breton. 23. 64. 105>
                     
                     Wikoff. 108. Appelousas. ignort.
                  
                  
                     Gaspard
                     Dubuys. * 26. 68. 74.
                     
                     Dr. Dow 96. Eng. Fr. Sp.
                  
                  
                     
                     Poydrass. C. of Point Coupée 86. 113. Fr. Eng. Sp.
                     
                     George Pollock. 102. N.O.
                  
                  
                     
                     Bellchasse. 95 C. W. of German coast.
                     
                     
                  
                  
                     q
                     Boré 1. 41. 84. speaks Fr. only
                     
                     
                  
                  
                     •
                     <Cantarelle. 88. Acadn. coast. Fr. Sp.>
                     
                     
                  
                  
                     
                     Derbigny. Eng.
                     
                     
                  
                  
                     
                     Sauvé. Eng.
                     
                     
                  
                  
                     * speak English
                     
                     
                  
                  
                     + reside in country
                     
                     
                  
               
               Louisiana.
               
                  
                     Commandants.
                     Col.
                     
                     Hammond Colo. George
                  
                  
                     
                     
                     <\
                     Blount Thos.>
                  
                  
                     
                     Col.
                     \
                     Meigs. Judge
                  
                  
                     
                     Col
                     \
                     Gibs. Majr. Mass.
                  
                  
                     
                     Majr.
                     \
                     Hunt Seth. N.H.
                  
                  
                     
                     
                     
                     Claiborne Fred. Capt.
                  
                  
                     
                     
                     
                     Hunter John S. Kentucky
                  
                  
                     
                     
                     
                     Peyroux Henry
                  
                  
                     
                     Majr.
                     \
                     Scott John M. Kentucky
                  
                  
                     
                     Col
                     \
                     Richard Kennon. July 20. wrote to. offered to be Colo.
                  
               
               
               
                  
                     1804. July 5. on consultation with mr Gallatin.
                  
                  
                     he accepts
                     if 
                     Hoffman Register of Detroit declines, appoint Lewis Bond.
                  
                  
                     
                     
                     Turner Register of Natchez to remain till Dec. 1. the commn however to go off Nov. 1. enquire as to Thos. Fitzpatrick of S.C. from Briggs. & Claiborne. if do not find him appoint Wm. Bayard Shields. July 20. wrote to Sumpter & Hampton if now Fitzpatric would accept, not ascertaing. whether I should appoint him Commr. or Register.
                  
               
               
               
                  
                     
                     Reciever of public monies.
                     ×
                     Vincennes.
                     Nathaniel Ewen of Pensva
                     }
                     lie till I return
                  
                  
                     
                     
                     ×
                     Kaskaskias.
                     Elijah Backus.
                  
                  
                     
                     
                     × 
                     Detroit
                     Bates.
                  
                  
                     
                     <Reciever &> Register. Fitzpatrick
                     Natchez.
                     
                  
                  
                     
                     Toulman to be Reciever at
                     Mobile
                     <Thos. Smyth of Maryland>
                     
                     
                  
                  
                     ✓
                     Marietta. Collector. Griffin Greene said to be dead. appoint Philip Greene. his son
                  
                  
                     ✓
                     Nanjemoy. John Brent collector.
                  
               
                Orleans.
               
                  
                     ✓
                     Govr. Claiborne
                  
                  
                     ✓
                     Secretary. James Brown. July 20. wrote to know if wd accept
                  
                  
                     
                     Judges of Superior court.
                  
                  
                     
                     
                     Pinckney
                  
                  
                     ✓
                     
                     Kirby
                  
                  
                     ✓
                     
                     Prevost. July. 20. wrote to him to know if wd accept
                  
                  
                     
                     
                     Rob. Williams
                  
                  
                     
                     Judge of the District court.
                  
                  
                     ✓
                     
                     Dominic A. Hall. July 20. wrote to him to know if would accept
                  
                  
                     
                     Attorney of District.
                  
                  
                     ✓
                     Dickerson. Robert Williams. Joseph Story. Mass. Crownenshd. P. Edward Denna. Lancast. Mas.
                  
                  
                     
                     Marshall. Clouet. 11. 51. Guillot. 25. 67. 78. ✓Urquhart 110.
                  
                  
                     
                     Govr. Misipi. Thos. Rodney.   Hull.   Baldwin
                  
               
            